Citation Nr: 0018675	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of navicular 
bone fracture, left wrist, with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

2.  The veteran's left wrist displays the following range of 
motion:  flexion - 40 degrees; extension - 60 degrees; 
pronation - 90 degrees; supination - 60 degrees; radial 
deviation - 20 degrees; ulnar deviation - 10 degrees.

3.  The veteran sustains degenerative joint disease of the 
left wrist secondary to the fracture of the left navicula.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the residuals of a navicular bone fracture, left wrist, with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.14, 4.40, 4.41, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5003, 5010, 5214, and 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records shows that 
in August 1959 he sustained a fracture of the navicular bone 
in his left wrist, the residuals of which were service-
connected in a January 1967 rating decision that assigned a 
noncompensable disability rating under Diagnostic Code 5299.  
Following a December 1993 claim for an increased rating, the 
RO assigned a 10 percent rating pursuant to Diagnostic Code 
5003-5215 based on a March 1994 VA compensation and pension 
(C&P) examination report which indicated the veteran had 
incurred degenerative changes in his left wrist.  

A September 1997 VA C&P examination report shows the veteran 
complained of pain in his left wrist.  Upon physical 
examination, the examiner noted tenderness over the radial 
side of the left wrist joint on the dorsum and volar surface.  
With regard to range of motion, pronation and supination were 
full compared to the right forearm.  Left wrist flexion was 
40 degrees, extension was 20 degrees, radial deviation was 10 
degrees and ulnar deviation was 20 degrees.  The examiner 
noted a diagnosis of degenerative joint disease of the left 
wrist, which was supported by x-ray findings.  

At a March 1999 hearing before the RO, the veteran testified 
that he had inflammation and constant pain in his left wrist 
and that he experienced difficulty in holding things in his 
left hand due to his disability.  

A June 1999 VA C&P examination report shows the veteran 
continued to complain of pain in his left wrist.  Upon 
physical examination, the examiner noted the veteran's left 
wrist was tender, large, and "kind of boggy with synovium."  
The examiner further noted the following range of motion 
findings:  flexion - 40 degrees; extension - 60 degrees; 
pronation - 90 degrees; supination - 60 degrees; radial 
deviation - 20 degrees; ulnar deviation - 10 degrees.  The 
diagnosis was degenerative joint disease of the left wrist 
secondary to the fracture of the left navicula.  

Legal Analysis

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  This rating is applicable when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  Since the veteran currently receives the maximum 10 
percent rating under Diagnostic Code 5215, an increased 
rating under this provision is not possible.  As the file 
contains no evidence of ankylosis (favorable or unfavorable), 
a higher rating is likewise not possible under Diagnostic 
Code 5214.

The Board notes that the veteran's service-connected 
residuals of his left navicular  fracture also include 
arthritis, which is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5003 and 5010 (1999).  As the veteran's 
current 10 percent rating already addresses the disability 
due to the veteran's limited range of wrist motion, the Board 
cannot now provide an additional rating for this same 
disability.  38 C.F.R. § 4.14

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997). Thus, since the 
veteran  
has been granted the maximum rating possible under Diagnostic 
Code 5215, the analysis required by DeLuca, supra, cannot 
result in a higher schedular rating.

The preponderance of the evidence shows that the impairment 
from the service-connected residuals of a right wrist 
fracture warrant no more than a 10 percent rating.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increase in the current disability rating must be denied.  38 
U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an increased rating for residuals of navicular 
bone fracture, left wrist, with degenerative joint disease, 
is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

